Case: 12-11263      Document: 00512557370         Page: 1    Date Filed: 03/11/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 12-11263
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          March 11, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

GEORGE BRENT CHIVERS,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Northern District of Texas
                             USDC No. 3:10-CR-35-3


Before JOLLY, DeMOSS, and ELROD, Circuit Judges.
PER CURIAM: *
       George Brent Chivers appeals the 57-month sentence imposed on
remand from this court. Chivers, who was convicted of one count of conspiracy
to commit mail fraud and two counts of aiding and abetting mail fraud,
contends that his above-guidelines sentence is procedurally unreasonable
because the district court failed to explain the sentence adequately. He also




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 12-11263    Document: 00512557370     Page: 2   Date Filed: 03/11/2014


                                 No. 12-11263

argues that the sentence violates his due process rights because it resulted
from judicial vindictiveness.
      Chivers has failed to demonstrate that the district court plainly erred by
failing to explain the sentence adequately.     When imposing the 57-month
sentence, the district court stated that it considered the 18 U.S.C. § 3553(a)
factors, his history of violence against women, and his behavior at the
resentencing hearing. See United States v. Key, 599 F.3d 469, 474-75 (5th Cir.
2010). He has also failed to demonstrate that the sentence resulted from
judicial vindictiveness; the sentence received on resentencing was not harsher
than the sentence received at sentencing. See United States v. Moore, 997 F.2d
30, 37-38 (5th Cir. 1993).      Accordingly, the district court’s judgment is
AFFIRMED.




                                       2